Citation Nr: 1538579	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  08-19 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for gastroesophageal disorder (GERD) with gastritis, to include as residuals of in-service hernia repair. 

3.  Entitlement to service connection for irritable bowel syndrome, to include as residuals of in-service hernia repair.


REPRESENTATION

Appellant represented by:	Mrs. Virginia A. Girard-Brady, Attorney at Law 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1973 to June 1976.

These matters come on appeal before the Board of Veterans' Appeals (Board) from a May 2007 and a June 2011 rating decisions by the Winston -Salem, North Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

In the May 2007 rating decision, the RO denied service connection for hypertension.  The Veteran perfected an appeal as to this matter, and in a May 2012 decision, the Board denied the Veteran's claim for entitlement to service connection for hypertension.  The Veteran appealed the Board's decision with respect to this issue to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court issued a Memorandum Decision vacating the May 2012 decision and remanding the matter for further proceedings consistent with the Memorandum Decision.  In February 2014, the Board remanded the matter of entitlement to service connection for hypertension for additional development consistent with the Memorandum Decision.  

While that matter was pending, in the June 2011 rating decision, the RO denied the Veteran's claims for entitlement to service connection for GERD with gastritis and IBS.  The Veteran has perfected his appeal as to these claims. 

During the pendency of this appeal, the Veteran's claims folder was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for hypertension as well as for GERD with gastritis and IBS.  Unfortunately, based on a review of the claims folder, the Board finds that additional development is needed prior to the adjudication of the claims.  

The claim for entitlement to service connection for hypertension was previously remanded by the Board in February 2014 in order for the Agency of Original Jurisdiction (AOJ) to request the Veteran's medical records, to include a search of employee medical records, from the Washington, DC, VA medical center (VAMC) from 1976 to 1977, to provide the Veteran with a new VA examination, and to re-adjudicate the claim.  Compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record demonstrates that attempts to obtain outstanding inpatient and outpatient treatment records from the Washington VAMC from 1976 to 1977 were made and a negative response was received.  See July 2014 report of contact.  However, the record does not reflect that any attempt has been made to obtain the Veteran's employee medical records from Washington VAMC.  A remand is required for compliance with the 2014 remand directives.  See Stegall, 11 Vet. App. at 268.

In addition, although the Veteran was afforded with a September 2014 VA examination in conjunction with his hypertension claim, the Board finds that the VA examiner's medical conclusion is inadequate.  The VA examiner failed to discuss the relevance of a July 1977 VA medical treatment record that reflects the Veteran had blood pressure reading of 140/90, which is indicative of hypertension disability as defined by VA.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.   Notably, this blood pressure reading was taken only 13 months after the Veteran's separation from service.  It is unclear whether the VA examiner considered the July 1977 medical finding when she rendered her medical conclusion.  A remand is needed to obtain a supplemental VA medical opinion that considers the July 1977 medical findings in whether the Veteran's current hypertension had an onset during his period of service, within the first year thereafter, or was otherwise related to his period of service. 

With respect to the Veteran's claims for entitlement to service connection for GERD with gastritis and IBS, both to include as residuals of in-service hernia repair, the Board finds that a VA examination is needed in order to obtain medical opinions that address these matters.  While the record reflects that the Veteran has been afforded with various VA digestive examination and medical opinion reports in the past in conjunction with his claim for umbilical hernia repair, none of these reports contain a medical opinion that specifically addresses whether the Veteran's other complaints, identified as GERD with gastritis and IBS, are related to his period of service, to include as residuals of umbilical hernia repair.  The Board finds that a new VA examination is needed. 

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Veteran's employee medical records from the Washington, DC, VAMC from 1976 to 1977, and document such efforts in the claims folder.  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c) (1).

2. After all available records have been obtained, the RO/AMC should arrange for the Veteran's claims folder to be reviewed by the February 2014 VA examiner, or if unavailable, by an appropriate specialist to provide a supplemental medical conclusion statement.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this medical opinion report.  This fact should be so indicated in the medical opinion report. 

If a new examination is deemed necessary by the examiner, one should be scheduled.

After a review of the claims folder, including the February 2014 VA examination and medical evidence, the examiner should be asked to provide an opinion whether it is at least as likely as not that the Veteran's current hypertension had an onset during his period of service, within the first year after his separation from service, or is etiologically related to his period of service.  In doing so, the VA examiner is ask to specifically comment on the July 1977 VA treatment record that reflects blood pressure reading of 140/90, as well as the Veteran's reported medical history of elevated blood pressure. 

The examiner should clearly outline the rationale for any opinion or conclusion expressed.  If it is not medically possible to provide any of the medical opinions requested, the examiner should clearly so state.

3. Arrange for the Veteran to undergo VA examination, by an appropriate examiner, in conjunction with the Veteran's claims for entitlement to service connection for GERD with gastritis and IBS, both include as residuals of in-service hernia repair.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Then, the examiner should provide an opinion, consistent with sound medical principles as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's current diagnosed GERD with gastritis and/or IBS is etiologically related to active service, to include as residuals of his January 1976 hernia repair. 

In rendering the requested opinion, the examiner should specifically consider the in- and post-service treatment records, as well as the Veteran's contentions.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report. 

4. After completion of the requested development, and any additional development needed, readjudicate the issues on appeal.  If any of the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




